Citation Nr: 1236589	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus. 

2.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to an extension of a temporary total rating (TTR) for convalescent purposes following surgery in July 2008 for a service connected status-post bunionectomy with healed scar.

4.  Entitlement to a temporary total rating for convalescent purposes following surgery in October 2009 for a service connected status-post bunionectomy with healed scar.

5.  Entitlement to a disability rating in excess of 10 percent for a service connected status-post bunionectomy with healed scar.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2001 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to a disability rating in excess of 30 percent for bilateral pes planus, entitlement to an extension of a temporary total rating (TTR) for convalescent purposes following surgery in July 2008 for a service connected status-post bunionectomy with healed scar, entitlement to a TTR for convalescent purposes following surgery in October 2009 for a service connected status-post bunionectomy with healed scar, and entitlement to a disability rating in excess of 10 percent for service connected status-post bunionectomy with healed scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



The issue of entitlement to service connection for a painful right foot scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to February 10, 2011, patellofemoral syndrome of the left knee is shown to be manifested by subjective complaints of pain and instability causing a reduction in physical activity; and objective evidence of limitation of flexion to no worse than 90 degrees, including limitation due to pain; without limitation of extension; without degenerative changes on x-ray study; and without objective evidence of instability or lateral subluxation.  

2.  From February 10, 2011, patellofemoral syndrome of the left knee is shown to be manifested by subjective complaints of pain and instability causing a reduction in physical activity; and objective evidence of normal range of motion from 0 to 140 degrees, with pain at 22 degrees flexion, and 10 degrees extension, but without functional loss due to such pain; without degenerative changes on x-ray study; and without objective evidence of instability or lateral subluxation.  


CONCLUSIONS OF LAW

1.  Prior to February 10, 2011, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected patellofemoral syndrome of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).


2.  From February 10, 2011, but not before, the criteria for the assignment of a disability rating of 10 percent for service-connected patellofemoral syndrome of the left knee due to limitation of flexion, with an additional 10 percent disability rating due to limitation of extension, but no higher, have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in August 2003, October 2006, and February 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claims, identified the Veteran's duties in obtaining information and evidence to substantiate her claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in December 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the February 2009 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate her claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims during the course of this appeal.  Her service treatment records (STRs) and post-service VA and private treatment records have been associated with the claims file.  The Veteran has also been provided with multiple VA and fee-based medical examinations to assess the current nature of her service-connected disorders.  The Board finds that the examination was adequate to allow proper adjudication of the issues on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

The Board finds the case is adequately developed for appellate review.

Legal Criteria - General

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has held that 'staged' ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

In a May 2003 STR, the Veteran complained of pain in her knees.  

During a September 2003 VA examination, the Veteran complained of bilateral knee pain, especially in the lower parts of the knees with occasional swelling of the left knee around the front of the joint.  She reported the pain was aggravated with walking or standing and to relieve the pain, she takes medication.  Upon physical examination, the examiner noted that posture and gait did not show any abnormality.  There was a slight fullness of the left knee over the patellar area, but no tenderness of the joint elicited by palpation.  Flexion was to 134 degrees and extension to zero degrees in both knees.  

In VA progress notes dated from August 2004 to September 2006 the Veteran continued to complain of bilateral knee pain.  She was treated with physical therapy and knee braces. 

In a November 2005 VA progress note, the Veteran complained of a history of bilateral knee pain.  On examination, the Veteran had flexion to 135 degrees and extension to zero degrees.  She was stable to varus and valgus stress.  The diagnosis was patellofemoral pain. 

In a January 2006 VA progress note, the Veteran complained of pain in the left knee, worse when it is raining or it is cold.  She stated that she has medication but it has been ineffective.  Upon physical examination, the examiner found no signs of inflammation but found tenderness in the anterior region near the patellar tendon.  An x-ray report was unremarkable, with laterally positioned patellas. 

During a March 2006 VA follow-up, the Veteran complained that her knees have been hurting since the military.  She wears neoprene knee sleeves which help a little.  She occasionally performs exercises which also help some.  The Veteran complained of constant aching and sore knees with increased with bending and prolonged walking.  An x-ray report found no evidence of acute fractures, dislocation, or significant degenerative changes.  The knees were negative on varus stress, and there was moderate crepitus noted along the patellas bilaterally.  The examiner noted that the Veteran had chronic bilateral knee pain that is global in nature with no apparent degeneration per x-ray report.  She also showed an atypical presentation with extreme tenderness along distal quad muscle with minimal pressure and oblique pain across the patella with a valgus stress.  The examiner found that these do not correspond to any clinical diagnosis.  While the Veteran may actually have pain in the knees, her exaggeration may possibly be related to secondary gain in lieu of her seeking service connection. 

In a September 2006 VA progress note, the Veteran complained of knee pain worse on the left.  Upon physical examination, the examiner noted no edema, no erythmea, varus and valgus with mild laxity, and Lachman's with 2+ laxity.  

In a December 2006 VA progress note, the examiner noted that a recent MRI report showed some laxity of her posterior cruciate ligament (PCL) and possible partial tear of her anterior cruciate ligament (ACL).  The remainder of her knee was negative except for a small, cystic lesion on the femoral condyle which is of no significance.  Upon physical examination, she had excellent range of motion.  She had negative McMurry medially and laterally.  Her patella appeared to track in the groove.  She had no apprehension signs.  She had good medial collateral ligament (MCL) and lateral collateral ligament (LCL).  She had have a slight amount of anterior-posterior laxity, but the examiner would not she has a positive Lachman's or pivot shift.  The examiner noted she might have a slight posterior drawer.  

A fee-based examination was conducted in February 2007.  During that time, the Veteran reported she has been suffering from tenosynovitis and pain for 5 years. She complained of weakness when bearing weight, swelling if standing for long periods, giving way resulting in falls, and lack of endurance.  She reported constant, localized pain that is squeezing, aching, and sharp in nature.  From 1 to 10 (10 being the worst pain) the pain level is at 10.  She asserted that the pain can be elicited by physical activity and comes by itself.  It is relieved by the medication.  At the time of pain, she can function without medication.  It is made worse by the weather especially cold air.  She states her condition does not cause incapacitation.  The current treatment is Diclofenac which helps some.  She has not had any prosthetic implants of the joint.  There is no functional impairment.  

Upon physical examination, the left knee showed signs of effusion and tenderness. Examination of the left knee also reveals crepitus.  Range of motion findings included flexion to 110 degrees with pain at 90 degrees, and extension to zero degrees.  On the left, the joint function is additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance and weakness as the major functional impact.  The joint function on the left was not additionally limited after repetitive use by incoordination.  The additional limitation of the joint function was 10 degrees.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.  The effect of the condition on the Veteran's usual occupation is difficulty with standing or walking for longer than 3-5 minutes and requires resting frequently.  The effect of the condition on the Veteran's daily activity is the same.
 
In an April 2007 VA progress note, the Veteran reported constant left knee pain with standing or movement.  Her job requires her to stand 8 to 12 hours at a time.  

An October 2007 VA progress note indicates the Veteran was not responding well to the medication.  She had knee pain bilaterally that rates 8/10 by the end of the day.  She is unable to perform all activities of daily living comfortably and finds the left knee swollen even with the elastic compression bandage.  She reported her knee gives outs at times, but she has never fallen.  Upon examination, there was no clubbing, cyanosis, or edema.  Left knee was slightly swollen and patella was not as mobile as previously.  She had point tenderness laterally and centrally below the patella.  The diagnosis was knee pain. 

In a January 2008 VA progress note, the Veteran reported that she had continued pain in her bilateral knees.  She stated that she had tried pretty much all conservative methods and found no relief.  She has done physical therapy, stretching exercises, knee sleeves, icing, shoe inserts and medication.  Upon physical examination, the Veteran's bilateral knees were without effusion.  She had mild tenderness to palpation about her patellas bilaterally.  The Veteran's knees were stable to varus and valgus stress.  She had negative anterior and posterior drawer signs bilaterally.  The examiner further noted the Veteran's patellas have mild lateral tracking bilaterally. 

During a June 2008 fee-based examination, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance and cracking.  She denied heat, redness, locking, fatigability and dislocation.  She also complained of constant localized pain that is aching, sharp, sticking and cramping.  The pain can be elicited by physical activity.  It is relieved by medication, Gabapentin and Diclofenac.  At the time of pain she can function with medication.  The current treatment is Gabapentin, Diclofenac and knee braces.  She has not had any prosthetic implants of the joint.  The Veteran reported it hurts to stand for a short or long period of time and it also hurts to walk or bend.  

Upon physical examination, there is weakness and tenderness.  The left showed no signs of edema, effusion, redness, heat and guarding of movement. There was no subluxation.  Examination of the left knee reveals crepitus.  There is no genu recurvatum and locking pain.  Range of motion findings included flexion to 90 degrees with pain at 90 degrees, and extension to zero degrees.  On the left, the joint function was additionally limited after repetitive use by the pain and lack of endurance and pain has the major functional impact.  The joint function on the left is not additionally limited after repetitive use by incoordination, weakness or fatigue.   The additional limitation of the joint function is zero degrees.  The anterior and posterior cruciate ligaments stability test, medial and lateral collateral ligaments stability test, and medial and lateral meniscus test of the left knee were within normal limits.  The effect of the condition on the Veteran's usual occupation is difficulty with standing or walking for longer than 3-5 minutes and requires resting frequently.  The effect of the condition on the Veteran's daily activity is the same.  The left knee x-ray findings are within normal limits.  The diagnosis was bilateral patella femoral syndrome and status post left knee ligament tear.

In a May and August 2009 VA progress notes, the Veteran complained of continuing knee and foot pain.

During a February 2011 fee-based examination, the Veteran complained of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, deformity, tenderness and pain.  She indicates she does not experience redness, drainage, effusion, subluxation, or dislocation.  The Veteran reports experiencing flare-ups as often as once per day and each time lasts for 24 hours.  On a scale from 1 to 10 (10 being the worst) the severity level is at 10.  The flare-ups are precipitated by physical activity and alleviated by rest and by Gabapentin.  During the flare-ups she experiences functional impairment which is described as pain, aching and burning and limitation of motion of the joint when standing, bending and walking up stairs.  She reported difficulty with standing/walking.  The treatment is steroid injections.  The Veteran described difficulty with prolonged standing or walking, shopping, and performing job duties.  She complained of weakness and states she has to hold on to the rail or wall when going up stairs.  The Veteran reported she never was hospitalized nor had any surgery.  She stated her condition, in the past 12 months, has not resulted in any incapacitation.  The Veteran complained of overall functional impairments due to the inability to stand, walk, complete chores, work, and go up stairs.  

Upon physical examination, the left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation, genu recurvatum or locking pain.  Examination of the left knee revealed crepitus, but no ankylosis.  Range of motion findings included flexion to 140 degrees with pain at 22 degrees, and extension to zero degrees with pain at 10 degrees.  The examiner stated that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test are all within normal limits for the left knee.  The left knee x-ray results are within normal limits.  The diagnosis was left patellofemoral pain syndrome with patellar tendonitis.  The effect of the disability on the Veteran's usual occupation is partial impairment physical activities of employment due to left knee condition.  The effect of the disability on the Veteran's daily activity is partial limitation of physical activities of daily living due to left knee condition.

Analysis

A rating action in December 2006 granted service connection for patellofemoral syndrome of the left knee and assigned a 10 percent disability rating under Diagnostic Codes 5299-5024 for tenosynovitis.  Under Diagnostic Code 5024, tenosynovitis shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011).

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Following a review of the evidence pertinent to the Veteran's left knee disability noted above, particularly the June 2008 and February 2011 fee-based examination reports, the Board finds that the evidence does not support the assignment of a disability rating in excess of 10 percent prior to February 10, 2011.  Prior to that date, the Veteran's service-connected patellofemoral syndrome of the left knee was shown to be manifested by subjective complaints of pain causing a reduction in physical activity; subjective complaints of the knee giving way.  Objective evidence, however demonstrated that range of motion was flexion to no worse than 90 degrees, and extension to no worse than 0 degrees, without additional functional loss due to such factors as pain, fatigue, weakness or incoordination.  In addition, degenerative changes were not shown on x-ray study, and there was no objective evidence of instability or lateral subluxation.  

Although the measured limitation of flexion to 90 degrees in the left knee would represent limitation of motion that is less than compensable under Diagnostic Codes 5260, in consideration of the painful motion, a 10 percent evaluation can and has been assigned to the left knee disability based on limitation of flexion throughout the appeal period.  VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45, 4.59.  It does not, however, approximate the requisite criteria for a disability evaluation in excess of the currently assigned 10 percent rating for the knee based upon limitation of flexion.   

Additionally, it is emphasized that prior to the February 2011 fee-based examination, there was no objective or subjective findings of limitation of extension.  However, providing the Veteran the benefit of the doubt in consideration of evidence of painful motion found at 10 degrees extension during the February 2011 fee-based examination, a 10 percent evaluation can be assigned to the left knee disability under Diagnostic Code 5261 based upon limitation of extension, effective the date of the examination, February 10, 2011.  VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45, 4.59.  It does not, however, approximate the requisite criteria for a disability evaluation in excess of the now assigned 10 percent rating for limitation of extension of the knee.  

The Board is aware in this regard that range of motion findings in the February 2011 examination included flexion to 140 degrees with pain at 22 degrees.  Although a demonstration of pain at 22 degrees flexion under the principals of DeLuca could potentially give rise to a higher rating if there is demonstrated functional loss due to such pain, in this case the examiner specifically discounted that possibility, by stating that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The Board notes that the Veteran has complained of giving way of her left knee.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent disability evaluation when slight, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given, however, that neither subluxation nor lateral instability has been objectively demonstrated on any examination, a separate evaluation under Diagnostic Code 5257 is not warranted for the knee.

Finally, as the Veteran does not have ankylosis of the knee, a rating under Diagnostic Code 5256 would not be appropriate.  Neither does she have impairment of the tibia and fibula such that a rating under Diagnostic Code 5262 would be appropriate.

In conclusion, the Board has considered all of the applicable evidence relating to the Veteran's left knee disabilities, and has considered all applicable Diagnostic Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  The Board recognizes that the Veteran has manifested considerable subjective complaints that may appear to have much greater impact on her level of function than recognized by the schedular ratings assigned herein.  The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the rating schedule.  

The Veteran's service-connected left knee disabilities have met or approximated the criteria for disability evaluations of 10 percent each, but no more, based on limitation of flexion and limitation of extension for the separate time periods outlined above.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262.  The preponderance of the evidence is against the assignment of higher ratings than outlined above for the Veteran's left knee disorders for any period of time than those outlined above; there is no doubt to be resolved; and a rating higher than 10 percent is not warranted for the knee prior to February 10, 2011, or higher than the separate 10 percent disability evaluations for limitation of extension and flexion of the left knee from February 10, 2011.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome due to limitation of flexion is denied.

In addition to the 10 percent disability rating for left knee patellofemoral syndrome due to limitation of flexion, entitlement to a separate disability rating of 10 percent, but no higher, for left knee patellofemoral syndrome due to limitation of extension is granted, effective from February 10, 2011.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

Pes Planus 
In a March 2010 decision, the Board determined that the Veteran's pes planus warranted a 30 percent disability rating.  In an April 2010 decision, the RO affected this decision by a rating decision.  In February 2011, the Veteran expressed disagreement with the 30 percent evaluation, and the RO issued her a subsequent statement of the case.  However, as the April 2010 decision was simply assigning the disability rating found within the March 2010 Board decision, the Veteran could not file a notice of disagreement with the April 2010 decision.  In this case, the Board will interpret the Veteran's February 2011 statement as a claim for an increased rating, and the RO's May 2012 statement of the case as the rating decision.  The Veteran then expressed disagreement with the May 2012 findings in a May 2012 substantive appeal, which the Board interprets as a notice of disagreement.  As such, a statement of the case is necessary for an increased rating claim for bilateral pes planus in excess of 30 percent. 

Because the Veteran has filed a notice of disagreement with regard to that issue, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2011).  

After the Agency of Original Jurisdiction (AOJ) issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information with respect to the issue of entitlement to a disability rating in excess of 30 percent for pes planus, that issue may be returned to the Board for adjudication.

Status-post Bunionectomy 
The Board notes that the most recent VA or fee-based examination the Veteran had concerning specifically her hallux valgus as status-post bunionectomy was in March 2009.  However, as the Veteran has had surgery on her hallux valgus, including hardware removal in October 2009, the Board finds another VA or fee-based examination is necessary.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). It therefore is the judgment of the Board that the Veteran should be provided another VA feet examination to determine the current level of severity of her hallux valgus disability.

Additionally, the Board notes that the RO's determination on the claim for an extension of TTR for convalescent purposes following surgery in July 2008 and an increased rating in excess of 10 percent for hallux valgus could impact upon the claim of entitlement to TTR for convalescent purposes following surgery in October 2009; thus, the claim for a TTR for convalescent purposes following surgery in October 2009 is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TTR rating for hallux valgus after October 2009 surgery would, thus, be premature at this juncture, remand of this matter also is warranted.

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA and private medical treatment received by the Veteran through February 2012.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the Veteran's claim for entitlement to a disability rating in excess of 30 percent for pes planus.  The AOJ should inform the Veteran that in order to complete the appellate process, she should submit a timely substantive appeal to the AOJ.  If the Veteran completes her appeal by filing a timely substantive appeal, the matter should be returned to the Board.

2.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated her for her foot disability and are not present within the claims file.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be afforded a VA feet examination to assess the Veteran's hallux valgus disability.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Benefits Questionnaire for feet.  Additionally, the examiner should give an opinion as to whether the Veteran's hallux valgus would be more appropriately rated as "other foot injury" and, if so, determine whether her hallux valgus is moderate, moderately severe, or severe. 

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If the benefit sought on appeal for which a notice of disagreement has been filed remains denied, the Veteran and her representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


